December 30, 2015 Mr. John Grzeskiewicz Securities and Exchange Commission Division of Investment Management Washington, DC 20549 RE: The American Independence Funds Trust SEC File Numbers: 811-21757; 333-124214 Responses to comments on the 485A filing submission number 0001324443-15-000149 Dear Mr. Grzeskiewicz: This letter is in response to the comments you provided on November 19, 2015, to the 485A filing (PEA #122) submitted on October 16, 2015, with respect to the American Independence Hillcrest Small Cap Value Fund, a series of the American Independence Funds Trust, to be renamed the AI Hillcrest Small Cap Value Fund in the 485B filing. Below, please find the response to each comment provided. Included with this correspondence letter is a copy of a red-lined version of the prospectus and statement of additional information for your review. A.
